               Case 5:17-cv-01309-D Document 58 Filed 12/13/18 Page 1 of 2



                           IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF OKLAHOMA

ELISABETH CHRISMAN, et al.                          )
                                                    )
                         Plaintiff,                 )
                                                    )
vs.                                                 )      Case No. CIV-17-1309
                                                    )
BOARD OF COUNTY COMMISSIONERS                       )
OF OKLAHOMA COUNTY, et al.                          )
                                                    )
                         Defendants.                )


         NOTICE OF ISSUANCE OF SUBPOENA FOR PRODUCTION OF DOCUMENTS

            TO:    All Counsel

            Please take notice that 7 days after the date of this Notice, pursuant to Rule 45

      of the Federal Rules of Civil Procedure the Defendant Board of County

      Commissioners of Oklahoma County will issue a subpoena for the production of

      documents and electronically stored information to the following persons at the

      date and times specified:

      Name: Ms. Jamie Steffes, LPC, 600 Avant Ave., Oklahoma City, OK 73601. Date for

      Production of Records: December 26, 2018

            A copy of the Subpoena is attached hereto as Exhibit “1”

            Dated this 13th day of December, 2018
          Case 5:17-cv-01309-D Document 58 Filed 12/13/18 Page 2 of 2



                                                Respectfully submitted,

                                                s/ Randall J. Wood
                                                Randall J. Wood, OBA #10531
                                                Robert S. Lafferrandre, OBA #11897
                                                Jeffrey C. Hendrickson, OBA # 32798
                                                Pierce Couch Hendrickson
                                                Baysinger & Green, L.L.P.
                                                1109 N. Francis Ave.
                                                Oklahoma City, Oklahoma 73106
                                                Telephone: (405) 235-1611
                                                Facsimile: (405) 235-2904
                                                rwood@piercecouch.com
                                                rlafferrandre@piercecouch.com
                                                jhendrickson@piercecouch.com
                                                Attorneys for Defendants Board of County
                                                Commissioners, Coburn, Rangel,
                                                Plascencia, and Whetsel

                              CERTIFICATE OF SERVICE

       This is to certify that on the 13th day of November, 2018, I caused to be mailed a
true, correct and exact copy of the above and foregoing instrument, postage thereon
prepaid, to the following:

      Danny K. Shadid           dshadid@riggsabney.com
      David W. Lee              dwlee@riggsabney.com
      Riggs Abney Neal Turpen
      Orbison & Lewis, P.C.
      528 N.W. 12th Street
      Oklahoma City, Oklahoma 73102
      Telephone: (405) 843-9909
      Facsimile: (405) 842-2913
      Attorney for Plaintiff

      Gary J. James               gary@garyjameslaw.com
      Gary J. James & Associates
      620 N. Robinson Ave., Suite 207
      Oklahoma City, Oklahoma 73102
      Telephone: (405) 521-9900
      Facsimile: (405) 488-0529
      Attorney for Defendants
      Harrison and Ray

                                          s/ Randall J. Wood
                                           Randall J. Wood


                                            2
